:’



        OFFICE     OF   THE   ATTORNEY     GENERAL   OF   TEXAS
                                  AUSTIN




     raid taxe8.  The Tax Oolleotor refuae8 to aooept the
     m.mey ror 8aid tare8 and tells $hem he oamot leg&my
     aooept 8am or 188~ a reoeipt before Ootober 1, 19l&.
     The s&d ptitlee are very lnsisknt ~JX¶ therefore we would
     apprsoiate a ruling from your Department on the following
     qU~8tiOLl8:
         Honorable Qttb P. Wore,                page 2




                     "1. can a duly eleoted and qualified Oocmty
                *x Oolleotor legally aoobpt Or Oolleot taxes On
                property @de year in advame   of the Oumxnt year
                and beiore the Property ha8 be+ aasesaed for maid
                year and before the roll8 have  been mde  up ror
                 the    said   year0

                         “&    If    FOoUr tUWW43        18   hl    th@ atfirllEltiV4,
                 oould the Cowty Tax C$l$e$EOr                       lesue    a valid    tax
                 reeelpt for the ~4

                   .I
                                    Your   requeet  fO3 u)           Opinion  18    aooomm&
         bye a brief   writtea         by, you, Which ha8            been Wit4      helpful      to    u
         ant3 ‘we thank ‘you        iOr  it.

                                    %l     an8w8r   to   JrOUr     fir8t   qUWItiC?‘n,   10    obmne


     .
                           While it 18 the rUIiOtiOIIand duty ot the ax
         oo~l.eotor to oofleo~t taxe8, he ha8 no kmful authority to ooe
         proPJ8e eud.106 for tcuee, or ~give.a di8oount ror payment 0r
         taxes.biiOre the due date thereof, or* in truth, to oolleot
         t,axe~ la any way OF manner 03'at any time not authorized by
         the law OS Texas.
..                            rn order for any papment W a taxwvar to tb
          tax oolleotor to be a legal PWmWt        Of taxO8, it 18 nece8paz-y
          that the payment be made in OUIT811OY*      See Bryan   V’. Stiberg,
         5 Tex, W8      A~tin.V.'T~x;   1 8. Vf* (26 601, and NV18 V. w,
          5s Tel. 36 t )I the eald oolldobor, at the time 0r the paynlsntt0
         h    by the -per,        must be. either a valid inoumbent or the
         orrioe OS mx OoUeotor, or 8 de raeto holder the-r,                Cia ma
         'I,sintt~n I, s. D., 234 8. W. 1090~ SOhdber V* Qmmnon,                31
         s. w. (a) 659); the property On whioh the tax paid iam have
         been p~+vioutily. entered OII tkm tax r0l.b     towher    with it8 ~tim
          (8~ Oeolge v. Dean, 47 Tex. 73)        and the a86488ing    roll8    most
         bm,bea      reoaived by the TAX 00 1 lOotOr fma the ~~Seione~~
         00-t b the 0880 of a re8ident~taxmyer,            Or from the CO5Ptroller
          of publie Aoooun$s~ in the ease-of's non-reaideut taxpayer,           (i?ee
          ~exa8 c R. 0. R. Co., vw State, 73Civ- APPo 580; OraDcieCounty
         TV. Texas &ET. 01 R+ COSS 35 al+. App. 361, error refused; men
          v. Courtney, 24 'Xv. ARP* 86).
                       The earliest day On wbioh roll8 Oan 'iedeliver&
      h the mneotor    isr the first   day Or Ootober. (See 0-e    County
i.
 i                               35  DIVE APR. 361, error raruaed).
i,. '-f. Texae d:N. 0. R. CO.,
I~,
Honorable Otto P. Z&ore, page 3




                 The tar oolleotor ha8 no authority to Ool-
leot taxes for.the ourren8 year before the firat day of
Ootober* (StaeOrange County V. Tern8 dsR. 0. R..Co., 35 01~.
App. 361, error refused).
                 &I 80 aumh a8 the f+rpeyer is not authorized
to pay, OP the tasoolleotor authorimeb to oollsot, taxes bs-
fore the roll8 are legally delivered to the tax oolleotor, it
is,,therefoti,plafnly apparent that the tax oolleotor is uith-
out authority to now oolleotithe tare8 for the year 1944 In-
qulred about by you.&
                 Ogz amwer to the ilmt question auked by
you renders it unaeoeesaryto answer the other question.




   FIRST ASSISTANT
   ATTORKEY GENERAL